DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

With regard to claim 1 and claim 13, applicant's arguments filed 8/06/2021 have been fully considered but they are not persuasive. Applicant states Jeon fails to teach selecting a shift value from a plurality of shift values in response to determination of the start symbol. The examiner respectfully disagrees with the applicant.  Yes, Jeon discloses a plurality in DCI formats for channel access. However, Jeon also discloses the DCI format includes two bits for starting position.  Those examiner views the two bits for starting position discloses the shift values for the starting position (See table 1).  Table 1 indicated the starting position can start at beginning at symbol 0, shifted in 25 microseconds in symbol 0, shifted (25 + timing advance) microseconds in symbol 0, or shifted to symbol 1.  Thus, Jeon discloses a process to determine the shift value from a plurality of shift values in response to determination of the starting symbol.  


    PNG
    media_image1.png
    318
    475
    media_image1.png
    Greyscale


[0174] At operation 810, the processor circuitry of the UE 101 may identify uplink (UL) grants and starting positions for transmitting over the LAA SCells. In embodiments, the processor circuitry may identify the starting positions based on a value of the Physical Uplink Shared Channel (PUSCH) starting position field in the DCI, which is discussed previously with regard to table 1. The possible PUSCH starting positions may include symbol 0, 25 .mu.s in symbol 0, (25+a timing advance (TA)).mu.s in symbol 0, and symbol 1. 

Futhermore, applicant’s specification also states the starting position can shifted by (25+TA) microseconds based DCI field (See paragraph 70), which is similar to Jeon reference.  

[0070] In an additional aspect of the present disclosure, the interpretation of the DCI field can depend on whether the starting symbol granted is aligned with a PRACH starting symbol. If a random access occasion starting symbol aligns with the  starting position indication in the DCI to shift by a designated amount of at least TA .mu.s (e.g., TA .mu.s, TA+9 .mu.s, TA+16 .mu.s, TA+25 .mu.s, and the like). Otherwise, if a random access is not aligned with the starting position of the uplink grant, then UE 115a may read a different starting position that does not include the TA .mu.s delay. 

Thus, the examiner maintains that Jeon teaches the invention in claims 1/13 as well as their dependents claims.  

With regard to independent claims 7 and 19, applicant did not amend like claims 1/13 and explicitly state how the Jeon fails to teach the claimed invention. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Thus, the examiner maintains that Jeon teaches the invention in claims 7/19 as well as their dependents claims.  





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0394792).
With regard to claims 1 and 13, Jeon teaches: A method (see figure 8: paragraphs 172-178), A non-transitory computer-readable medium (paragraph 167) having program code recorded thereon, the program code comprising: 
program code executable by a computer for causing the computer to receive, at a user equipment (UE), an uplink grant from a serving base station (paragraphs 84, 173-174 and 179), wherein the uplink grant includes an identification of a starting position relative to a starting symbol associated with the uplink grant (paragraphs 45, 174 and 179);
program code executable by the computer for causing the computer to determine, by the UE, that the starting symbol associated with the uplink grant aligns with a configured random access occasion (See step 820 in figure 8 and step 920 in figure 9: paragraphs 176 and 180); 
102434665.1- 4 -Application No. 16/778,170Docket No.: QLXX.P1302US/1001100456Reply to Office Action of May 7, 2021program code executable by the computer for causing the computer to select, by the UE, the shift value from a plurality of shift values in response to determination of the starting symbol in alignment with the configured random access occasion (paragraphs 45, 84, and 174: see table 1 in paragraph 45) ; and 
program code executable by the computer for causing the computer to transmit, by the UE, an uplink transmission from the starting position, wherein the starting position is shifted from the starting symbol by a shift value equal to at least a timing 

    PNG
    media_image2.png
    553
    862
    media_image2.png
    Greyscale



With regard to claims 7, and 19, Jeon teaches: An apparatus (see figure 4, paragraphs 129-130) configured for wireless communication, the apparatus comprising: 
at least one processor (paragraphs 129-131); and 
a memory coupled to the at least one processor (paragraphs 135), wherein the at least one processor is configured: 
to receive, at a user equipment (UE), an uplink grant from a serving base station (paragraphs 84, 173-174 and 179), wherein the uplink grant includes an identification of 
to determine, by the UE, that the starting symbol associated with the uplink grant aligns with a configured random access occasion (See step 820 in figure 8 and step 920 in figure 9: paragraphs 176 and 180); and 
to transmit, by the UE, an uplink transmission from the starting position, wherein the starting position is shifted from the starting symbol by a shift value equal to at least a timing advance associated with the serving base station (See step 830 in figure 8 and step 940 in figure 9: paragraphs 177-179, and 181-182).  

    PNG
    media_image3.png
    635
    834
    media_image3.png
    Greyscale

With regard to claims 8 and 20, Jeon teaches: further including configuration of the at least one processor to select, by the UE, the shift value from a plurality of shift values in response to determination of the starting symbol in alignment with the configured random access occasion (paragraphs 45, 84, and 174).  
With regard to claims 3, 9, 15, and 21, Jeon teaches: further including configuration of the at least one processor: to determine, by the UE, that the starting symbol does not align with the configured random access occasion (paragraphs 181-182: LBT failed); 
to select, by the UE, a different shift value from the plurality of shift values in response to determination that the starting symbol does not align with the configured random access occasion (paragraph 182: step 935 in figure 9); and 

Example 27 may include the apparatus of example 26 and/or some other examples herein, wherein the processor circuitry is to align the different starting positions to an earliest starting position among the indicated starting positions or align the different starting positions to a latest starting position among the indicated starting positions. ).  


    PNG
    media_image4.png
    660
    807
    media_image4.png
    Greyscale


wherein the starting position shifted from the starting symbol by at least the shift value includes one of: the starting position of the at least one TTI or the starting position of each TTI of the multiple TTI grant (paragraph 177) .  
With regard to claims 5, 11, 17, and 23, Jeon teaches: wherein the shift value is equal to the timing advance plus an additional shift duration (paragraphs 45 (table 1), 174, 177:  
At operation 810, the processor circuitry of the UE 101 may identify uplink (UL) grants and starting positions for transmitting over the LAA SCells. In embodiments, the processor circuitry may identify the starting positions based on a value of the Physical Uplink Shared Channel (PUSCH) starting position field in the DCI, which is discussed previously with regard to table 1. The possible PUSCH starting positions may include symbol 0, 25 .mu.s in symbol 0, (25+a timing advance (TA)).mu.s in symbol 0, and symbol 1. ).  
With regard to claims 6, 12, 18, and 24, Jeon teaches: wherein the additional shift duration is selected from one or more of: 9µs, 16 µs, and 25 µs (paragraph 69: 
The type 2 channel access procedure may be as follows: If the UE 101, 102 uses the type 2 channel access procedure for a transmission including PUSCH, the UE 101, 102 may transmit the transmission including the PUSCH immediately after sensing the channel to be idle for at least a sensing interval T.sub.short_ul=25 .mu.s. T.sub.short_ul comprises a duration T.sub.f=16 .mu.s immediately followed by one slot duration T.sub.sl=9 .mu.s and T.sub.f includes an idle slot duration T.sub.sl at start of T.sub.f. The channel is considered to be idle for T.sub.short_ul if it is sensed to be idle during the slot durations of T.sub.short_ul. ).  

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS SMITH/           Primary Examiner, Art Unit 2419